Citation Nr: 1212916	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

In an October 2009 decision, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated September 2010, the Court granted a Joint Motion for Remand, partially vacating the October 2009 Board decision that denied entitlement to service connection for PTSD, and remanding the case for compliance with the terms of the joint motion.  

The case was previously before the Board in February 2011, and has since been returned for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Upon preliminary review of the evidence of record, the Board finds that the Veteran's case must again be remanded for further development.

The February 2011 remand requested that the Veteran be scheduled for a VA examination to determine the etiology of his claimed psychiatric disorder, including PTSD and depression.  The remand also directed that the RO or AMC clarify whether the Veteran wished to appear before a member of the Board for a hearing.  

The record shows that a VA examination request was made on February 7, 2011, for a February 24, 2011, VA psychiatric examination.  It appears that the examination request was sent to a P.O. Box address.  VAMC records show that the Veteran also has an apartment address in Victorville, California, to which it does not appear any notice was sent regarding the VA examination.  The Veteran did not appear at his scheduled VA examination.  In addition, the most recent VA outpatient treatment records, in 2010, show that the Veteran was in a nursing home following treatment for strokes.  This was also noted in the February 2012 Supplemental Statement of the Case.

Based upon the two different addresses of record, as well as the possibility that the Veteran is in a nursing home, the Board finds that there is a question as to whether the Veteran received notification of his February 24, 2011 VA examination.  The Board finds that an additional attempt to schedule the Veteran for a VA psychiatric examination should be made following clarification as to the Veteran's current address of record.  

Additionally, the RO or AMC did not request clarification from the Veteran regarding his videoconference hearing request as directed in the February 2011 remand.  

The Court has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, the Board finds that another remand is necessary so that the development ordered in the Board's February 2011 remand may be accomplished.

Accordingly, this case is REMANDED to the RO for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC is asked to attempt to clarify the Veteran's current address of record, including the possibility that he resides in a nursing home.  The RO or the AMC should document all attempts to confirm the Veteran's current address.  

2.  Then, RO or the AMC should attempt to clarify the Veteran's request of a hearing with the Board, and if indicated, he should be scheduled for the appropriate hearing at the earliest possible date.  

3.  Once attempts have been made to obtain the Veteran's current address, he should be scheduled for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  

Prior to the examination, the claims folder must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of psychiatric disability.  

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). The examiner should specifically address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the PTSD is a result of one or more of any identified in-service stressors.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why.  

The examiner should also address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosed acquired psychiatric disorder is related to service.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



